The State of TexasAppellee/s




                        Fourth Court of Appeals
                               San Antonio, Texas
                                     October 8, 2014

                                  No. 04-14-00070-CR

                                    Stefan Kirk GAY,
                                        Appellant

                                            v.

                               THE STATE OF TEXAS,
                                     Appellee

              From the 25th Judicial District Court, Guadalupe County, Texas
                              Trial Court No. 13-1169-CR-A
                        Honorable Gary L. Steel, Judge Presiding


                                     ORDER
        The State’s Motion for Extension of Time to File Brief is hereby GRANTED. The
State’s brief is due November 13, 2014.


                                                 _________________________________
                                                 Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of October, 2014.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court